       Case 2:19-cv-00141-BSM Document 30 Filed 09/29/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

OAKLEY GRAIN, INC., et al.                                               APPELLANTS

v.                        CASE NO. 2:19-CV-00141-BSM

M. RANDY RICE, et al.                                                      APPELLEES

                                    JUDGMENT

     Consistent with the order entered this day, this appeal is hereby dismissed.

     IT IS SO ORDERED this 29th day of September, 2020.



                                                 UNITED STATES DISTRICT JUDGE
